


110 HRES 586 IH: Congratulating East High School of Denver,

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Ms. DeGette submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating East High School of Denver,
		  Colorado, on winning the 2007 We the People: The Citizen and the
		  Constitution national competition.
	
	
		Whereas in order to preserve our democracy, it is
			 important that an in-depth understanding of the documents upon which our
			 country was founded is passed on from generation to generation;
		Whereas students in the We the People
			 competition demonstrate their understanding of the Constitution and the Bill of
			 Rights and the documents’ contemporary significance by participating in
			 simulated congressional hearings;
		Whereas the We the People competition,
			 founded in 1987 on the bicentennial of the adoption of the Constitution,
			 celebrated its 20th consecutive year in 2007;
		Whereas in the 20 years of competition, East High School
			 has gone to the We the People national finals 18 times, placed
			 in the top-ten fifteen times, placed in the top-three seven times, and placed
			 in the top-two three times;
		Whereas on April 30, 2007, East High School placed first
			 in the national We the People: The Citizen and the Constitution
			 competition for the second time in the school's history, the last time being in
			 1992; and
		Whereas the 28 team members exhibited an extraordinary
			 grasp of the Constitution and the Bill of Rights: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 East High School team on winning the 2007 We the People: The Citizen and
			 the Constitution competition;
			(2)recognizes the
			 academic accomplishments of Dan Aschkinaski, Rachel Banks, Catilin Bell, Tyler
			 Castle, Tessa Caudle, Carlo Davis, Emery Donovan, Mats Engdahl, Charlie Fine,
			 Rye Finegan, Mackenzie Gilchrist, Catie Gilwa, Morgan Hall, Tim Hambidge,
			 Taylor Jones, Sam Keene, Tucker Larson, Marissa Latta, Sean McCarthy, Brian
			 McQuinn, Alexa Morrill, Michelle Murphy, Kaitlyn Randol, Manon Scales, Katrina
			 Sondermann, Matt Valeta, Max Visti-Hanka, and Davis Wert;
			(3)recognizes the
			 guidance and commitment of coach Susan McHugh;
			(4)recognizes the
			 work of Loyal Darr, We the People coordinator for Colorado’s
			 First District; and
			(5)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to Denver
			 School District Superintendent Michael Bennet and coach Susan McHugh for
			 appropriate display.
			
